Arnold, J.,
delivered the opinion of the court.
Darter v. Spiers, 61 Miss. 148, is conclusive against the guardian, unless the imperative rule prescribed by §2111 of the Code of 1880, that “if the minor has a father or mother, the court shall determine whether the expense of maintaining and educating the ward shall be borne by his guardian or not, and how much may be so expended, and the guardian of a minor, who has a father or mother, shall not expend anything for the support or education of the ward until the court or the Chancellor in vacation shall have ordered that expenditure for that purpose shall be made by the guardian,” is dispensed with by the will of W. B. Barksdale.
We cannot construe this will to have such effect. The first clause of the will simply vests the estate of the testator in his widow and two children, and defines the interest of each therein. The second clause of the will authorizes the guardian to sell or dispose of any property which may belong to the children, or in which they may be interested, without any order of the chancery court for that purpose, but it does not provide or suggest how the proceeds derived from a sale or disposition of the property shall be expended, or that the guardian shall, in any other respect, be relieved .from the authority and control of the chancery court.

Affirmed.